Filed 12/7/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 113







State of North Dakota, 		Plaintiff and Appellee



v.



Leslie Allen Lunstad, 		Defendant and Appellant







No. 20000113







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Burt L. Riskedahl, Judge.



AFFIRMED.



Per Curiam.



Ladd Ronald Erickson, Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, N.D. 58554, for plaintiff and appellee.



Robert Wade Martin, P.O. Box 2324, Bismarck, N.D. 58502-2324, for defendant and appellant.

State v. Lunstad

No. 20000113



Per Curiam.

[¶1]	Leslie Allen Lunstad appealed from a judgment of conviction, entered upon a jury verdict finding him guilty of surreptitious intrusion in violation of N.D.C.C. § 12.1-22-03.1.  On appeal, Lunstad asserts there is not substantial evidence to support the jury verdict and the trial court abused its discretion in allowing the prosecution to exceed the permissible scope of closing argument. The judgment of conviction is affirmed under N.D.R.App.P. 35.1(a)(3) and (4).  

[¶2]	Gerald W. VandeWalle, C.J.

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom